— Order and judgment, Supreme Court, Bronx County (Barry Salman, J.), entered on or about February 5, 1990 and April 12, 1990, respectively, granting defendants summary judgment and dismissing plaintiffs’ complaint, unanimously affirmed, without costs.
Plaintiff Ilah, an assistant principal at Theodore Roosevelt High School in Bronx County, brought this action against defendants to recover damages for injuries sustained when she was sexually assaulted in an unlocked book room by an unknown armed assailant.
Contrary to plaintiffs contentions, the allegations in the complaint, as amplified in the bill of particulars and testimony before trial, do not arise from defendants’ failure to fulfill their proprietary duties but rather arise from defendants’ exercise of their governmental function (see, Bonner v City of New York, 73 NY2d 930). Since the IAS Court had previously determined in an order dated October 28, 1987, that plaintiffs had failed to make out a claim for breach of special duty by defendants in a governmental capacity, the *788dismissal of the remaining claims in the complaint was appropriate.
We have considered plaintiff’s other contentions and find them to be without merit. (See, McIvor v Di Benedetto, 121 AD2d 519, 522; Freeze Right Refrig. & Air Conditioning Servs. v City of New York, 101 AD2d 175, 180.) Concur — Milonas, J. P., Ellerin, Ross and Rubin, JJ.